Citation Nr: 0634647	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  02-14 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
ulcer disease and, if so, whether service connection is now 
warranted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
schizophrenia and, if so, whether service connection is now 
warranted.  

3.  Entitlement to non service-connected pension benefits.  


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1974 to March 
1974.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a December 2001 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The Board notes that the issue of entitlement to service 
connection for ulcer disease has been referred to as both 
duodenal ulcer disease and peptic ulcer disease.  For the 
sake of clarification, the issue has been restyled as solely 
ulcer disease, which is reflected in the issue section above.  

The issue of entitlement to non service-connected pension 
benefits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 2000 rating decision declined to 
reopen the veteran's claims for service connection for 
duodenal ulcer and nervous condition on the basis that new 
and material evidence had not been presented.  

2.  Additional evidence submitted since September 2000 on the 
issues of service connection for ulcer disease and 
schizophrenia is not new and material as it does not include 
competent evidence suggesting that duodenal ulcer disease was 
incurred in service or that pre-existing schizophrenia was 
aggravated by service. 




CONCLUSIONS OF LAW

1.  The RO's September 2000 decision declining to reopen the 
veteran's service connection claims is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103 (2000).

2.  New and material evidence has not been received since 
September 2000 to reopen the claims for service connection.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for ulcer 
disease and schizophrenia.  The RO has declined to reopen the 
veteran's claim for service connection for schizophrenia and 
reopened the claim for service connection for duodenal ulcer 
disease, but confirmed and continued the denial issued in a 
previous final decision.  The Board has an obligation to make 
an independent determination of its jurisdiction regardless 
of findings or actions by the RO.  Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the San Juan, Puerto Rico, RO in 
September 2000 declined to reopen the veteran's claims for 
entitlement to service connection for duodenal ulcer and 
nervous condition, which had previously been denied.  The RO 
notified the veteran of this decision by letter dated 
September 18, 2000, but the veteran did not file a timely 
appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 
20.302(a) (2000) (a Notice of Disagreement (NOD) must be 
filed within 60 days from the date that the agency of 
original jurisdiction (AOJ) mails the Statement of the Case 
(SOC), or within the remainder of the one-year period from 
the date of mailing of the notification of the appealed 
determination, whichever period ends later).  An unappealed 
determination of the AOJ is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2006).  

The veteran filed a claim to reopen in April 2001, and this 
appeal ensues from the December 2001 rating decision issued 
by the San Juan, Puerto Rico, RO, which declined to reopen 
the claim for service connection for schizophrenia and 
reopened the claim for service connection for duodenal ulcer 
disease, but confirmed and continued the previous denial.  As 
a general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely 
upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  If the claimant presents new 
and material evidence, however, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

As the claim was filed before August 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the claim.  38 C.F.R. § 3.156(a).  If VA determines 
that the evidence is new and material, it may then proceed to 
evaluate the merits of the claim based on the entire record, 
after ensuring that the duty to assist has been fulfilled.  
In order for evidence to be sufficient to reopen a previously 
denied and final claim, it must be both new and material.  If 
the evidence is not material, the inquiry ends and the claim 
cannot be reopened. 

Service connection is established for a current disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Evidence before the RO in September 2000 included the same 
evidence before the RO in its original denial, which was 
issued in a February 1976 rating decision.  The veteran's 
service medical records are devoid of complaints of, or 
treatment for, ulcers.  At the time of his discharge, the 
veteran denied suffering frequent indigestion; stomach, 
liver, or intestinal trouble; or rupture/hernia.  See March 
report of medical history.  The records do indicate that the 
veteran was admitted to the Walson Army Hospital in Fort Dix, 
New Jersey in February 1974 for ingestion of one-half of a 
bottle of Johnson's floor wax remover in a suicide attempt.  
Physical examination of his abdomen was slightly and 
diffusely tender, but there were no masses or organomegaly 
felt.  The veteran was diagnosed with schizophrenia, paranoid 
type, chronic, severe; manifested by hallucinations, suicidal 
ideation, depression, flatness of affect, concreteness; 
stress - many debts; predisposition - long history of same; 
present condition - improved; impairment severe for further 
military, and considerable for further social and industrial 
capacities; not in line of duty (LD No), existed prior to 
service (EPTS).  See clinical record.  The veteran was 
thereafter found physically unfit for retention; such 
unfitness was the result of a condition which was not 
incurred or aggravated during any period of active duty.  See 
March 1974 Medical Board Proceedings.  Other evidence of 
record included a January 1976 VA compensation and pension 
(C&P) examination report that contained diagnoses of duodenal 
ulcer disease (DUD) and schizophrenia, undifferentiated type.  
The record before the RO in September 2000, however, remained 
devoid of evidence that a pre-existing psychological 
condition was aggravated by service or that duodenal ulcer 
disease was etiologically related to active service.  

Evidence added to the record since the RO's 2000 decision 
includes VA and private medical records not previously 
considered, which are thus considered new.  These records 
indicate that the veteran has sought treatment for both 
psychological and digestive problems since his discharge from 
service.  Pursuant to the Board's November 2003 remand 
instructions, the veteran was afforded a VA C&P mental 
disorders examination in March 2006.  He was diagnosed with 
schizophrenia, chronic, undifferentiated type; and dementia, 
not otherwise specified (NOS).  The VA examiner noted that 
the conditions are two distinct entities with no relation to 
each other.  The examiner opined that neither were caused by 
the veteran's military service and indicated that 
schizophrenia was found to pre-exist service and was not 
aggravated by the short period of service.  Although not so 
instructed by the Board's remand, the veteran was also 
afforded a VA stomach, duodenum and peritoneal adhesions 
examination in March 2006.  No history of ulcer disease was 
found at that time, although he was diagnosed with chronic 
gastritis and gastroesophageal reflux disease, not linked to 
active service.  
None of these newly submitted records contain a medical 
opinion suggesting that the veteran's pre-existing 
schizophrenia was aggravated by service or that duodenal 
ulcer disease was etiologically related to service.  In fact, 
the most recent evidence indicates that the veteran has no 
history of ulcer disease and that his pre-existing mental 
disability was not aggravated during his short period of 
service.  As such, the previous evidentiary defects have not 
been cured and this evidence cannot be considered material to 
the question at hand.  Therefore, the Board finds that 
appellant has failed to submit new and material evidence to 
reopen the claims for entitlement to service connection for 
schizophrenia and ulcer disease, and the claim to reopen must 
be denied.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
complete section 5103(a) notice concerning the evaluation of 
the claims prior to the issuance of the rating decision that 
is the subject of this appeal.  In this case, however, the 
claims were remanded in November 2003 in order to effect 
compliance with the duties to notify and assist.  

Pursuant to the remand, the veteran was advised of what the 
evidence must show to establish entitlement to service 
connection (including the need to submit new and material 
evidence in order for his previously denied claims to be 
reconsidered); that the RO would assist him in obtaining 
additional information and evidence; of the responsibilities 
on both his part and VA's in developing the claim; and to 
provide the RO with any evidence or information he might have 
pertaining to his claim.  See March 2004 RO letter.  As such, 
VA fulfilled its notification duties.  Quartuccio, 16 Vet. 
App. at 187.  Although VA did not provide notice as to the 
appropriate disability rating or effective date of any grant 
of service connection, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision, 
as the claims are being denied.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

In addition, although there was no specified notice as to 
what evidence was necessary to substantiate the element(s) of 
service connection that had been found insufficient in the 
RO's previous denial, see Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006), there has been no resulting 
prejudice to the veteran.  The RO specifically outlined what 
elements of a claim for service connection the veteran lacked 
in its September 2000 rating decision by noting that there 
was no evidence showing that his nervous condition did not 
pre-exist service, or evidence that a duodenal ulcer was 
incurred in service.  The veteran was also informed of what 
constitutes new and material evidence both prior to the 
rating decision on appeal and pursuant to the remand 
instructions.  See May 2001 and March 2004 letters.  As such, 
the veteran has been adequately informed as to what evidence 
is necessary to reopen his claims and establish service 
connection.  Furthermore, there is no indication that the 
notice issued has prevented the veteran from providing 
evidence necessary to substantiate his claims and/or affected 
the essential fairness of the adjudication of the claim, or 
that the record is incomplete due to VA action or inaction 
with respect to notification.  See Pelegrini, 18 Vet. App. at 
120.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant service, private and VA treatment 
records have been obtained.  The veteran was also afforded 
the appropriate VA examinations in connection with his 
claims.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

New and material evidence has not been received to reopen 
appellant's claim for service connection for schizophrenia.  
The request to reopen this claim is denied.

New and material evidence has not been received to reopen 
appellant's claim for service connection for ulcer disease.  
The request to reopen this claim is denied.


REMAND

In a January 27, 2003 letter, the RO denied the veteran's 
claim for disability pension benefits.  The veteran submitted 
a timely Notice of Disagreement (NOD) in March 2003, 
specifically replying to the RO letter and indicating his 
disagreement.  The record before the Board, however, does not 
show that the RO has issued a SOC concerning this issue.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD and there is no SOC 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC.  



For the foregoing reasons, the case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C. for 
the following action:

Give the veteran a SOC concerning the 
issue of entitlement to non-service 
connected pension benefits.  He should be 
informed that a timely substantive appeal 
must be filed to perfect his appeal as to 
this issue.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


